DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the openings of the RDL contact pad".  It should read “the interconnect openings of the RDL contact pad”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Drawings
The drawings filed on 7/16/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 7/16/2020 are acceptable.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7, 9-15, and 17-28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. US 2013/0200528).

    PNG
    media_image1.png
    274
    855
    media_image1.png
    Greyscale



Regarding claim 1, Lin discloses:
An integrated circuit (IC) device, comprising: 
a semiconductor substrate (276, ¶0213); 
transistors (¶0213) located over the semiconductor substrate;
interconnect structures (277, ¶0219) located within an interconnect layer located over the transistors and interconnecting a portion of the transistors together (figure 26n); 
a segmented redistribution layer (RDL) (720, ¶0219) located over the interconnect layer (277) forming RDL contact pads (724, ¶0221), wherein at least a portion of the RDL contact pads (724) has interlock openings (formed between micro vias 722, ¶0221, figure 26n) formed therein, the RDL contact pads (274) connected to another portion of the transistors by the interconnector structures (277); and 
a metal connect structure (776, ¶0241) located over each of the RDL contact pads (274), wherein a portion of the metal connect structure (776) is located within each 
Regarding claim 2, Lin further discloses:
a barrier/adhesion layer (UBM layer, ¶0241) lining each of the openings of the RDL contact pad (724).  
Regarding 3, Lin further discloses:
wherein the barrier/adhesion layer (UBM, ¶0232) comprises titanium (¶0108).
Regarding claim 4, Lin further discloses:
a dielectric layer (764, ¶0236) located over a portion of the RDL contact pads and comprising silicon nitride or silicon oxynitride (¶0236).
Regarding claim 5, Lin further discloses:
wherein the metal connect structure (776) is a contact pillar comprising aluminum (¶0241).
Regarding claim 6, Lin further discloses:
6. The IC device of claim 1, wherein the dielectric layer located over a portion of the RDL contact pads is a first dielectric layer, and the IC device further comprises a second dielectric layer, comprising polyimide (696, ¶0214), located over the first dielectric layer and a portion of each of the RDL contact pads and having an opening (770) therein in which the metal connect structure (776) is located.  
Regarding claim 7, Lin further discloses:
wherein the interlock openings have a same depth within the RDL (figure 26n).
Regarding claim 9 and 10, Lin further discloses:
wherein the RDL comprises a conductive metal (aluminum, ¶0219).  

 A flip-chip integrated circuit (IC) device, comprising: 
a semiconductor die (276) having transistors (¶0213) and interconnects (720, ¶0219); and 
RDL contact pads (724, ¶0221) located over and connected to at least a portion of the interconnects (720), the RDL contact pads (724) having interlock openings (pattern including micro vias 722 and the openings between them, ¶0221) formed therein that provide a three-dimensional interlock interface (figures 26d, 26e and 26n) with a conductive pillar (776, ¶0241), a portion of which is located within the interlock openings of the RDL contact pads (724, figure 26n).
Regarding claim 12, Lin further discloses:
wherein the semiconductor die is an integrated circuit, (¶0062).  
Regarding claim 13, Lin further discloses:
wherein the integrated circuit is a graphics processor unit (¶0062).  
Regarding claim 14, Lin further discloses:
a barrier/adhesion layer (UBM under bumps 776, ¶0241) lining each of the openings of the RDL contact pads (724).  
Regarding claim 15, Lin further discloses:
wherein the interlock openings have a same depth within the RDL contact pads (figure 26n).  
Regarding claim 17, Lin further discloses:
a passivation layer (764, ¶0236) located over a portion of the RDL contact pads and comprising silicon nitride or silicon oxynitride.  

wherein the conductive pillar (776) is a contact pillar comprising aluminum (¶0241).
Regarding claim 19, Lin further discloses:
a stress relief layer (696, ¶0235) located over a portion of each of the RDL contact pads and having an opening (770, ¶238) therein in which the conductive pillar (776) is located.  
Regarding claims 20 and 21, Lin further discloses:
wherein the RDL contact pads are comprised of metal (Aluminum, ¶0219). 
Regarding claim Lin discloses:
A method of fabricating an integrated circuit (IC) device, comprising:
patterning a redistribution layer (RDL) (720, ¶0219) located over an IC chip (276) having transistors (¶0213) and interconnects (277) that interconnect the transistors to form RDL contact pads (724) over the IC chip, wherein at least a portion of the RDL contact pads (724) have interlock openings (vias 722 and areas between vias 722) therein; 
placing a conductive metal layer (776) over the RDL contact pads (724), causing the conductive metal layer to be placed in the interlock openings of the RDL contact pads; and 
patterning (¶0241, ¶0242) the conductive metal layer (776) to form a contact pillar over each of the RDL contact pads and an interlock structure (fig 26n) between each of the RDL contact pads and the contact pillar.  
Regarding claim 23, Lin further discloses:

forming a second dielectric layer (764) over the first dielectric layer and the RDL contact pads and patterning the second dielectric layer to form an opening therein (770) and expose the interlock openings in the RDL contact pads, and wherein a portion of the second dielectric layer (764) remains over the RDL contact pads, and wherein the conductive metal layer (776) is deposited within the opening of the first dielectric layer and the interlock openings in the RDL contact pads (figure 26n).  
Regarding claim 24, Lin further discloses:
wherein the interlock openings in the RDL have a same depth within the RDL contact pads (figure 26n).
Regarding claim 26, Lin further discloses:
depositing a barrier/adhesion layer (UBM under bumps 776, ¶0241) over the second dielectric layer and the RDL contact pads and within the interlock openings (770) of the RDL contact pads .  
Regarding claim 27, Lin further discloses:
placing solder over each of the contact pillars (¶0242).  
Regarding claim 28, Lin further discloses:
wherein the IC chip is a graphics processor unit (¶0062).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claims 8, 16 and 25, Lin does not disclose “wherein at least a portion of the interlock openings have different depths within the RDL contact pads”.  However, it would have been an obvious matter of design choice to provide differing depths as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore the claimed limitations are considered met.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29, the prior art does not disclose placing the IC device over a copper pad of a printed circuit board (PCB), such that the solder of the contact pillars contacts the copper pad of the PCB and reflowing the IC device onto the substrate.
Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899